DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  

Claim 9, lines 2-3 state “of collect the products”, which should be amended to read “of collecting the products”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 4 states “being capable of” which renders the claim indefinite as the limitations proceeding said statement appears to not be required by the claim and only “capable of” performing such action.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 1, line 6 states “can be” which renders the claim indefinite as the limitation of being “filled with fragile products” appears to be optional and not required by the claim.  As such, said limitation is understood as optional and not required.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

 Regarding claim 1, line 7 states “can be” which renders the claim indefinite as the limitation of being “emptied” appears to be optional and not required by the claim.  As such, said limitation is understood as optional and not required.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 2 recites the limitation "the periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the guiding" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, line 3 states “they fall” which renders the claim indefinite as it is unclear what “they” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 4, line 3 states “a cavity” which renders the claim indefinite as “at least one cavity” has already been claim above in claim 1 and it is unclear if this is the same cavity or a different cavity.  Applicant should amend and confirm.

Claim 5 recites the limitation "the free end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the periphery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, line 3 states “this cavity” which renders the claim indefinite as it is unclear what cavity applicant is referring to as there appears to be different cavities disclosed in claims 1 and 4.  Applicant should amend and confirm.

Regarding claim 9, line 2 states the term “it” which renders the claim indefinite as it is unclear the term “it” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 9, line 2 states “capable of” which renders the claim indefinite as the limitations proceeding said statement appears to not be required by the claim and only “capable of” performing such action.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 9, line 3 states “a cavity” which renders the claim indefinite as “at least one cavity” has already been claim above in claim 1 and it is unclear if this is the same cavity or a different cavity.  Applicant should amend and confirm.

Regarding claim 9, line 3 states “to guide them” which renders the claim indefinite as it is unclear what the term “them” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 9 recites the limitation "the exterior" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, line 2 states the term “it” which renders the claim indefinite as it is unclear the term “it” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 11, line 2 states the term “it” which renders the claim indefinite as it is unclear the term “it” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 11 recites the limitation "the speed of motion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, line 2 states the term “it” which renders the claim indefinite as it is unclear the term “it” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

	Regarding claim 13, line 3 states “filling the storage means with insects, A” which renders the claim indefinite.  It is unclear if applicant failed to disclose further limitations after “A” or if “A” was included in error.  Applicant should amend and confirm.

Regarding claim 14, line 2 states the term “it” which renders the claim indefinite as it is unclear the term “it” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 14, line 2 states “a prior step” which renders the claim indefinite as it is unclear what this step is “prior to”.  Is the step prior to each of the steps in claim 13 or prior to just one of them.  Applicant should amend and confirm.

Regarding claim 15, line 2 states the term “it” which renders the claim indefinite as it is unclear the term “it” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 15, line 2 states “a prior step” which renders the claim indefinite as it is unclear what this step is “prior to”.  Is the step prior to each of the steps in claim 13 or prior to just one of them.  Applicant should amend and confirm.

Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 16 recites the limitation "the offspring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Merz (US 2012/0060446).

Regarding claims 1-11, 13-16, Merz discloses as best understood a device for dropping fragile products comprising: - a storage means (14) of said products, comprising a discharge means (32) of said products, - a distribution means (17, 18, 19) of the fragile products comprising at least one cavity (17) provided at the surface of a support (12), the support (12) being capable of taking at least two positions (by movement of dosing plate 12), a first position wherein the at least one cavity (17) is located facing and at a distance of said discharge means (32) and can be filled with fragile products, and a second position wherein said cavity is spaced apart from said discharge means (32) and can be emptied (through element 37), characterized in that wherein said device (10) comprises a flexible means of communication (wherein elements 20, 21, 22, 23 of the structure are made of polytetrafluorethylene) of the discharge (32) means with at least one cavity (17) in order to fill said cavity (17) with fragile products.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merz (US 2012/0060446) in view of Carr (US 5178094).

Regarding claim 12, Merz discloses the invention substantially as set forth above, but does not expressly disclose the device on a vehicle.
However, Carr discloses a similar structure mounted on wheels (214).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Merz, by modifying the structure to have wheels, as taught by Carr, for the purpose of providing mobility for the structure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                     

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644